Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. David Lee on 3/14/2022.
The application has been amended as follows: 
Please cancel Claims 8-13.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 1, 14) “analyzing gameplay data and spectator data from previous sessions of a video game, wherein the spectator data is generated from spectator interactivity with gameplay video of the previous sessions that is streamed over a network to enable the spectator interactivity, wherein the analyzing is configured to correlate a spectator preference to a gameplay condition of the video game; using the correlated spectator preference to generate an in-game recommendation for the gameplay condition; identifying the gameplay condition occurring in a current session of the video game, wherein said identifying includes analyzing game state data as said game state data is continually generated by the current session of the video game; responsive to identifying the gameplay condition occurring in the current session, then presenting the in-game recommendation to a player of the current session of the video game, wherein presenting the in-game recommendation includes display of a message in a player view that is rendered for the player of the current session”, in combination with the remainder of the respective claims are not anticipated or made obvious over the prior art of record in the Examiner’s opinion. 
	Player Feedback to increase spectatorship is well known in the art. For instance, Evans et al. (10300394) in view of Zavesky et al. (2020/0195988) and Weising (2011/0281648) teaches player Feedback to increase spectatorship. However, Evans in view of Zavesky and Weising is silent on “analyzing gameplay data and spectator data from previous sessions of a video game, wherein the spectator data is generated from spectator interactivity with gameplay video of the previous sessions that is streamed over a network to enable the spectator interactivity, wherein the analyzing is configured to correlate a spectator preference to a gameplay condition of the video game; using the correlated spectator preference to generate an in-game recommendation for the gameplay condition; identifying the gameplay condition occurring in a current session of the video game, wherein said identifying includes analyzing game state data as said game state data is continually generated by the current session of the video game; responsive to identifying the gameplay condition occurring in the current session, then presenting the in-game recommendation to a player of the current session of the video game, wherein presenting the in-game recommendation includes display of a message in a player view that is rendered for the player of the current session”.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON T YEN/Primary Examiner, Art Unit 3715